DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stach, C., Giebler, C., Wagner, M., Weber, C. and Mitschang, B., 2020. AMNESIA: A Technical Solution towards GDPR-compliant Machine Learning. In ICISSP (pp. 21-32). (Stach), in view of US 20190180244 A1 (El Kharzazi).
Regarding Claims 1, 8 and 15, Stach teaches:
A method for decision tracking to facilitate artificial intelligence operations compliance, the method comprising: obtaining, by a processor, an artificial intelligence decision model; receiving, by the processor, a plurality of inputs; executing, via the processor, the artificial intelligence decision model based on the plurality of inputs; and recording, in a ledger by the processor, a result of the execution of the artificial intelligence decision model, the plurality of inputs, and an identifier of the artificial intelligence decision model (Stach: Fig. 5 and section 5.3, a system configuration and method that classifies input data based on selected model from a model store while maintain user privacy; the model management and provisioning is further illustrated in Figs. 6-7 and section 5.4-5.5; method is built on top of PMML models that are already annotated with a lot of metadata, model version, data stock used for learning, timestamp, links between models, the privacy zone instances on whose data they are based on, raw source data, and etc.; through this method, users can inquire whether ML process and known whether ML model compliance on user privacy requirements, i.e. compliance to a user specification can be readily derived. It is noted once all metadata, raw data, training data, model version, execution timestamp, classification results, are known, generating a ledge of such metadata or a combination of such metadata is known in the field).
Stach does not explicitly on a method of storing a ledge. However, El Kharzazi teaches (El Kharzazi: Fig. 13, use blockchain storage to preserve audit trail).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Stach with a method of storing a ledge as further taught by El Kharzazi. The advantage of doing so is to enable establishing wake up condition based on desired sensitivity to adapt a device to work in different operating environment (El Kharzazi: [0001]-[0002]).
Regarding Claims 2, 9 and 16, Stach as modified teaches all elements of Claims 1, 8 and 15 respectively. Stach as modified further teaches:
The method of claim 1, wherein the identifier of the artificial intelligence decision model indicates a version of the artificial intelligence decision model used in the execution (Stach: sections 5.4-5.5).
Regarding Claims 3, 10 and 17, Stach as modified teaches all elements of Claims 1-2, 8-9 and 15-16 respectively. Stach as modified further teaches:
The method of claim 2, wherein an artificial intelligence decision model database is used to store data regarding versions of the artificial intelligence decision model, wherein each entry in the artificial intelligence decision model database includes the version of the artificial intelligence decision model, a source of data used to train the artificial intelligence decision model, and a type of data used to train the artificial intelligence decision model (Stach: sections 5.4-5.5).
Regarding Claims 4, 11 and 18, Stach as modified teaches all elements of Claims 1, 8 and 15 respectively. Stach as modified further teaches:
The method of claim 1, wherein each of the plurality of inputs includes a data value and a data type (Stach: Fig. 3).
Regarding Claims 5, 12 and 19, Stach as modified teaches all elements of Claims 1, 8 and 15 respectively. Stach as modified further teaches:
The method of claim 1, further comprising: performing, via the processor, a compliance check for the execution based compliance criteria; and storing, via the processor in the ledger, a compliance verification indication in ledger for the execution, wherein the compliance criteria indicate one or more data types that are not permitted to be used by the artificial intelligence decision model (Stach: section  5.4-5.5, the privacy zone uses in ML model may indicate data type violation).
Regarding Claims 6, 13 and 20, Stach as modified teaches all elements of Claims 1/5, 8/12 and 15/19 respectively. Stach as modified further teaches:
The method of claim 5, wherein the compliance criteria are determined at least in part based on a geographical source of the plurality of inputs (Stach: Fig. 3, a horizontal filter zone enables ML model to filtered out entire tuples, i.e. data selection filters).
Regarding Claims 7 and 14, Stach as modified teaches all elements of Claims 1 and 8 respectively. Stach as modified further teaches:
The method of claim 1, wherein the ledger is stored as a distributed ledger that utilizes blockchain (El Kharzazi: Fig. 13, use blockchain storage to preserve audit trail).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649